Citation Nr: 1544878	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 22, 2013, and a rating in excess of 20 percent beginning February 22, 2013, for the Veteran's service-connected peptic ulcer disease.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and schizophrenia.  

3.  Entitlement to service connection for a low back disorder, to include as due to aggravation of a preexisting condition.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated August 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's electronic claims file shows that in March 2015, the Veteran submitted a new VA Form 21-22 appointing the Texas Veterans Commission as his representative.  However, this form was received over 90 days after the Veteran's appeal was certified to the Board, and there has been no motion or showing of good cause for the delay.  Moreover, in July 2015, Disabled American Veterans submitted an appellate brief on behalf of the Veteran with respect to the above-captioned claims.  Accordingly, Disabled American Veterans remains the Veteran's representative until the case returns to the RO.  See 38 C.F.R. § 20.1304(b)(1)(i) (2015).  


REMAND

In May 2012, the Board remanded the above-captioned claims for further development.  While in remand status, the RO granted a 20 percent disability rating for the Veteran's service-connected peptic ulcer disease, effective February 22, 2013.  In a June 2013 supplemental statement of the case, the RO confirmed the denial of the Veteran's service-connection claims and the denial of an initial compensable rating for peptic ulcer disease prior to February 22, 2013.  

After the June 2013 supplemental statement of the case was issued,  the Veteran submitted an Expedited Processing/30 Day Waiver form in which he waived RO consideration for any evidence submitted at a later time.  The Veteran's electronic claims file shows that in September 2014, the Veteran submitted a signed authorization and consent to release information (VA Form 21-4142) for three treatment providers, including Sandknop Family Practice in Greenville, Texas.  A June 2015 note in the Veteran's electronic claims file indicates that the RO located the facsimile number for the named treatment provider online.  Thereafter, the RO attempted to obtain the Veteran's private treatment records via facsimile from Sandknop Family Practice, but received a response in June 2015 indicating that there was no record of treatment for the Veteran.  The record shows that the June 2015 negative response was sent from PeaceHealth Medical Group, with locations in Washington, Oregon, and Alaska.  Thus, it appears that the RO requested records from the wrong treatment provider.  Accordingly, the Board finds that a remand is necessary in order to make another attempt to obtain the Veteran's private treatment records from Sandknop Family Practice in Greenville, Texas.  

Additionally, the Veteran most recently received a VA examination to assess the severity of his service-connected peptic ulcer disease in February 2013.  The examiner indicated that the Veteran exhibited four or more recurring episodes of symptoms per year, which were not severe and lasted less than one day.  At the time of the examination, the Veteran endorsed symptoms of mild nausea and vomiting and periodic abdominal pain, all of which were relieved by standard ulcer therapy.  The examiner indicated that the Veteran's symptoms were not severe, and there was no evidence of weight loss, anemia, hematemesis, melena, or incapacitating episodes.

A review of the private treatment records obtained pursuant to the September 2014 authorization and consent to release information reveals that by October 2013, the Veteran lost more than 25 pounds over the past six months.  He also reported epigastric pain and difficulty swallowing food.  In November 2013, he reported symptoms of nausea, vomiting, and chest pain.  In November 2014, the Veteran was hospitalized for moderate to severe abdominal and epigastric pain, nausea, and vomiting, all of which were aggravated by eating.  The diagnoses included acute abdominal pain, gastritis, gastroesophageal reflux disease, pancreatitis, and suspected pancreatic cancer.   

As there is an indication in the record that the Veteran's service-connected peptic ulcer disease may have increased in severity since his last VA examination, and there is insufficient information in the record to identify which, if any, of the above-referenced symptoms are related to the Veteran's service-connected peptic ulcer disease, the Board finds that a remand is necessary in order to conduct another VA examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's private treatment records from Sandknop Family Practice in Greenville, Texas.  If PeaceHealth Medical Group, the private treatment provider who sent the June 2015 negative response, is the same entity as Sandknop Family Practice in Greenville, Texas, the RO must obtain documentation to that effect and associate it with the Veteran's claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected peptic ulcer disease.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must also review the Veteran's records of treatment from Hunt Regional Medical Center and provide an opinion as to which, if any, symptoms are attributable to the Veteran's service-connected peptic ulcer disease, including: (a) an October 2013 private treatment record showing weight loss of more than 25 pounds, epigastric pain, and difficulty swallowing; (b) a November 2013 private treatment record showing symptoms of nausea, vomiting, and chest pain; and (c) a November 2014 private treatment record showing hospitalization for symptoms of abdominal pain, epigastric pain, nausea, and vomiting, and diagnoses of  
gastritis, gastroesophageal reflux disease, pancreatitis, and suspected pancreatic cancer.

After reviewing the evidence of record, the examiner must also comment on whether any symptoms attributable to the Veteran's service-connected peptic ulcer disease have increased in severity throughout the pendency of this appeal.  If the examiner believes that the Veteran's symptoms have increased in severity, the examiner must provide an approximate date of onset of the increased symptomatology, if possible. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the above-captioned claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




